UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-2064


TIFFANY SNIDER-JEFFERSON,

                Plaintiff – Appellant,

          v.

AMIGO MOBILITY INTERNATIONAL,      INC.,      trading   as   Amigo
Mobility, and/or Amigo,

                Defendant – Appellee,

          and

WAL-MART STORES EAST, LP, trading as Wal-Mart, Inc., and/or
Wal-Mart,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Lawrence R. Leonard,
Magistrate Judge. (2:15-cv-00406-LRL)


Submitted:   February 17, 2017             Decided:   February 24, 2017


Before TRAXLER, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tiffany Snider-Jefferson, Appellant Pro Se. Bret Mitchell
Saunders, VANDEVENTER BLACK, LLP, Norfolk, Virginia; James
Willard Walker, VANDEVENTER BLACK, LLP, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Tiffany Snider-Jefferson appeals the district court’s order

granting defendant’s motion for summary judgment and dismissing

her civil action.         We have reviewed the record and find no

reversible error.     Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Snider-Jefferson      v.    Amigo   Mobility      Int’l,   Inc.,   No.

2:15-cv-00406-LRL (E.D. Va. Aug. 17, 2016).                   We dispense with

oral   argument   because      the    facts    and   legal    contentions     are

adequately    presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3